DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 Claims 13, 18, and 20 have been amended, claims 1-12, 15-17, and 19 have been canceled, claim 21 has been added, and claims 13, 14, 18, 20, and 21 remain pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a shock-absorbing pad between the concave shell and the front-end portion of the upper” in line 6. However, claim 6 also recites the limitation “the shock-absorbing 
Claim 13 recites the limitation “wherein the concave shell includes a concave outsole shell and a concave midsole shell” in lines 2-3. It is not clear how the concave shell, which is defined only in relation to the toe-cap in claim 21, can also include an outsole shell and a midsole shell. For purposes of examination it appears that the midsole and the outsole each include a concave shell in addition to the concave shell of the toe-cap.
Claims 14, 18 and 20 depend from rejected claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13, 14, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 6,041,520).
Regarding claim 21, Aoki discloses an item of footwear comprising: an upper (vamp 2 and back cloth 3) adapted to receive a foot of the wearer and having a front-end portion; a sole (sole 10) forming a bottom surface of the item of footwear; a toe-cap (toecap 1) including a hard concave shell receiving in its concavity at least part of the front-end portion of the upper; a shock-absorbing pad 
Aoki discloses that the shock absorbing pad may be formed of a rubber material, but does not disclose the specific material properties of the shock absorbing pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shock absorbing pad of a material attenuating an impact force by at least 60% in a flat surface impact test, single drop of a 8.5 kg mass, at 1.0 m/s velocity in order to provide improved comfort and durability to the toe of the shoe.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Aoki discloses that the sole has an outsole (outsole 11) and a midsole (midsole 12), and wherein the concave shell includes a concave outsole shell and a concave midsole shell (wherein the forefoot portion of the sole is concave, as seen in Fig. 1).

    PNG
    media_image1.png
    460
    730
    media_image1.png
    Greyscale

Regarding claim 14, Aoki discloses that each of the outsole and of the midsole is single-piece monolithic (Fig. 1).
Regarding claim 18, Aoki discloses that the toe-cap is sandwiched between two layers (vamp 2, back cloth 3) of the upper (Fig. 1).
Regarding claim 20, Aoki discloses that the material of the shock absorbing pad is rubber, but does not disclose the specific type of material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shock absorbing pad of a material selected from the group including at least one of ester polyurethane, ether polyurethane, foamed polyurethane, viscoelastic foam, polyurethane memory foam, polyethylene foam, blended EVA foam, molded silicone rubber, butyl rubber, fluoro rubber sponge, and urethane- based synthetic shock absorbing gel in order to provide improved comfort and durability to the toe of the shoe.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 14, 18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the specific location of the concave outsole shell and concave midsole shell are not defined within the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732